EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Blatt on June 17, 2022.
The application has been amended as follows: 
Claim 31, ln. 3: “a skin of a user” is changed to –a skin of a wrist of a hand of a user--;
Claim 31, ln. 13: “from first and second outputs” is changed to –from the first and second outputs--;
Claim 31, ln. 14: “the first output and second output” is changed to –the first output and the second output--; and
Claim 45: canceled. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art discloses an apparatus comprising detectors positioned on a wrist of a user to detect muscle activity or electromyogram signals for various applications including prosthetic control or controlling functions of electronic devices (Bailey et al., U.S. Pat. No. 9,600,030, Fig. 1; Lake et al., U.S. Pat. No. 9,299,248; Aleen et al., U.S. Pat. No. 9,483,123; Choi et al., U.S. PGPub. No. 2014/02357129; Assad, U.S. PGPub. No. 2013/0317648; Tan et al., U.S. Pat. No. 8,447,704). However, none of these references disclose the circuitry as claimed in independent claim 31.
During the search of the prior art, the cited reference, Wagner (U.S. PGPub. No. 2016/0313801) was found to be the closest prior art to the claimed invention. In view of the claim amendment as set forth in the June 6, 2022 communication and the Remarks, Wagner fails to disclose, teach, or suggest all the limitations as set forth in independent claim 31. Specifically, Wagner fails to disclose in part, “circuitry configured to:… extract features from the data values including at least a feature based on relative amplitudes between the first output and the second output…” as claimed in independent claim 31. 
Wagner discloses extracting five features from each of the electrode/sensor measurement (a) a signal activity to accurately classify a type of gesture. The give features including the chi-squared statistical distribution domain, b) a signal detection length, c) the activity in the time domain using the absolute derivative and d) a modern measure of dispersion and e) the mean absolute amplitude ([0118]-[0124]). There would be no motivation from Wagner to extract features from the data value including at least a feature based on relative amplitude between the first output and the second output of the first and second pairs of detectors, respectively since Wagner only contemplates the mean absolute amplitude of the signal outputs of each of the detectors. As such, independent claim 31 and dependent claims 32-44 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        6/27/2022